ORDER

PER CURIAM.
AND NOW, this 18th day of August, 2009, the Petition for Allowance of Appeal is GRANTED with respect to the following issues:
1. ) Whether the Superior Court erred in determining that the expert extrapolation method was appropriate for determining the weight of a controlled substance where the extrapolated estimate of the amount of the controlled substance minimally exceeds the weight required to impose a mandatory sentence?
2. ) Whether a person who sells packets of heroin, which were retrieved from an automobile parked on the street by a third party who was sitting in the automobile and who accepted money from the sale, may be deemed to have constructively possessed additional packets of heroin stored in the automobile found during a search conducted after his arrest?